UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-7604 CROWN CRAFTS, INC. (Exact name of registrant as specified in its charter) Delaware 58-0678148 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 916 South Burnside Avenue, Gonzales, Louisiana 70737 (Address of principal executive offices) (225) 647-9100 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ The number of shares of common stock, $0.01 par value, of the registrant outstanding as of October 31, 2011 was 9,657,698. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CROWN CRAFTS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS October 2, 2011 and April 3, 2011 October 2, 2011 (Unaudited) April 3, 2011 (amounts in thousands, except share and per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowances of $1,499 at October 2, 2011 and $1,395 at April 3, 2011): Due from factor Other Inventories Prepaid expenses Assets held for sale Deferred income taxes Total current assets Property, plant and equipment - at cost: Vehicles 75 58 Leasehold improvements Machinery and equipment Furniture and fixtures Property, plant and equipment - gross Less accumulated depreciation Property, plant and equipment - net Finite-lived intangible assets - at cost: Customer relationships Other finite-lived intangible assets Finite-lived intangible assets - gross Less accumulated amortization Finite-lived intangible assets - net Goodwill Deferred income taxes Other Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued wages and benefits Accrued royalties Income taxes currently payable Other accrued liabilities Current maturities of long-term debt - Total current liabilities Non-current liabilities: Long-term debt Commitments and contingencies - - Shareholders' equity: Preferred stock - $0.01 par value per share; Authorized no shares at October 2, 2011 and 1,000,000 shares at April 3, 2011; No shares issued at October 2, 2011 and April 3, 2011 - - Common stock - $0.01 par value per share; Authorized 40,000,000 shares at October 2, 2011 and 74,000,000 shares at April 3, 2011; Issued 11,051,772 shares at October 2, 2011 and 10,830,772 shares at April 3, 2011 Additional paid-in capital Treasury stock - at cost - 1,396,205 shares at October 2, 2011 and 1,248,162 shares at April 3, 2011 ) ) Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See notes to unaudited condensed consolidated financial statements. 1 CROWN CRAFTS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Three and Six-Month Periods Ended October 2, 2011 and September 26, 2010 Three-Month Periods Ended Six-Month Periods Ended October 2, 2011 September 26, 2010 October 2, 2011 September 26, 2010 (amounts in thousands, except per share amounts) Net sales $ Cost of products sold Gross profit Marketing and administrative expenses Income from operations Other income (expense): Interest and amortization of debt discount and expense ) Other - net 2 2 10 9 Income before income tax expense Income tax expense Income from continuing operations Loss from discontinued operations - net of income taxes (3
